Patterson, J.
In the condition of the agreed statement of facts as it is presented to us, this matter cannot be considered. It is specifically stated that Mr. Elbridge T. .Gerry is the present owner of the premises mentioned in- the submission. All that is stated with reference to the defendant Field, is, that he became the owner of the property in its' existing condition; but that does not show that he is the owner of the property and that the proceeding is taken against the owner. As we are not authorized to draw any inferences or to import anything into the submission, we cannot act on these papers, but the matter may be resubmitted on a proper statement.
Van Brunt, P. . J., Barrett, Rdmsey and Williams, ■ JJ., concurred.
Leave given to parties, if they shall be so advised, to file additional statement.